On Rehearing.
By the WHOLE COURT.
LECHE, J.
In reconsidering this case we have come to the conclusion that we erred in holding, in effect, that the Featherstone Company was bound either to produce a written contract with the Terminal Company or to offer specific and clear proof of the existence of the contract under which it claims “the right to occupy and use such space in the Union Depot sufficient to accommodate a desk and other equipment, and also the exclusive fight of access to the depot platform and enclosures of said depot premises to solicit custom or patronage of arriving and departing passengers.” Such a contract is alleged in the joint petition of ■the Terminal Company and of the Feather-stone Company. It is, in so far as concerns the Terminal Company, a judicial admission which the latter company can neither deny nor question.
By virtue of its ownership of the Union Depot, the right to control the depot and the premises upon which it stands is primarily vested in the Terminal Company, and whether the right to use andi occupy the whole or any part of srich depot and its premises is still vested in the Terminal Company or has by the latter been transferred to the Featherstone Company is a question which) does not concern the defendant, because the existence and ownership of that right, whether in the Terminal Company or in the Featherstone Company, is equally fatal to the pretensions of defendant. But that question becomes of little importance in determining the real issue in this case, as will hereafter appear.
. Defendant does not claim to have obtained the right to use the Union Depot, and to pursue its business thereon, from the Terminal Company, but it claims such right through and from the V., S. & P. Ry. Co., one of the several railroad lines enjoying the right under agreement to. use the Terminal Company’s depot for the operation of its trains into and out of the city of Shreveport
It appears that the V., S. & P. Ry. Company entered into a contract granting to defendant the privilege of soliciting the transportation of passengers and their baggage to and from its trains in the Union Depot for the term of one year, beginning January 1, 1921. Defendant was attempting to operate under this) contract when the present injunction was sued out on February 4, 1921.
The Featherstone Company was at the time exercising this same soliciting privilege under a similar contract also with the V., S. & P. Ry. Company.
During the trial of the case, counsel for the Terminal Company, coplaintiff with the Featherstone Company, virtually admitted that the V., S. & P. Ry. Company had the right to enter into such contracts, and, as the V., S. & P. Ry. Company is riot a party to this suit, this court' would, not be justified in holding otherwise, and annulling any provision of the contract between the Y., S. & P. Ry. Company and the Terminal Company.
Assuming, then as we must, that the V., S. & P. Ry. Company had under its agreement with the Terminal Company the right to enter into a contract with a local transfer company for the convenience of passengers arriving on its trains or departing thereon through the Union Depot, it is admitted in a letter addressed to the Featherstone Company by the V.,,S. & P. Ry. Company that its contract in favor of the Featherstone Com*1103pany did not expire until March 4, 1921. (See Exhibit, Plaintiff, 2, Rec. p.. 26.) It is therefore obvious that the V., S. & P. Ry. Company’s contract with defendant could only become effective after March 4,1921, add that the Eeatherstone Company had on February 4, 1921, the right to enjoin defendant temporarily from interfering with its business.
We also reached this same conclusion in our former decision, but neverthelss recognized defendant’s right to recover attorney’s fees as damages. This was error, because plaintiff should not be penalized for exercising a legal right.
We have heretofore, on several occasions, held that, where a plaintiff in injunction partially succeeds, and the equitable remedy of injunction has not been palpably abused, damages will not be allowed. See V., S. & P. R. Co. v. Traylor, 105 La. 748, 29 South. 141; Pointer v. Roth, 19 La. Ann. 78; Raiford v. Thorn, 15 La. Ann. 81.
For these reasons the judgment appealed from is avoided and reversed, and it is now ordered that the writ of injunction herein issued be maintained in part and recognized as effective until March 4, 1921, and that defendant pay all costs.
DAWKINS, J., concurs in the decree.